 Case 8:19-cv-01998-JVS-JDE Document 110 Filed 11/23/19 Page 1 of 3 Page ID #:4819


 1   SARAH PREIS (D.C. Bar No. 997387)
 2
     (Admitted pro hac vice)
     sarah.preis@cfpb.gov
 3   Tel.: (202) 435-9318
 4   JESSE STEWART (N.Y. Bar No. 5145495)
     (Admitted pro hac vice)
 5   jesse.stewart@cfpb.gov
 6   Tel.: (202) 435-9641
     1700 G Street, NW
 7   Washington, DC 20552
 8   Fax: (202) 435-5471

 9   LEANNE E. HARTMANN (CA Bar No. 264787) – Local Counsel
10   leanne.hartmann@cfpb.gov
     301 Howard Street, Suite 1200
11   San Francisco, CA 94105
12   Tel: (415) 844-9787
     Fax: (415) 844-9788
13

14   Attorneys for Plaintiff
     Bureau of Consumer Financial Protection
15

16                         UNITED STATES DISTRICT COURT

17                        CENTRAL DISTRICT OF CALIFORNIA

18                                  SOUTHERN DIVISION

19

20   Bureau of Consumer Financial              CASE NO. 8:19-cv-01998 JVS (JDEx)
     Protection, et al.,
21                                             OPPOSITION TO DEFENDANTS’
                                               EX PARTE APPLICATION TO
22          Plaintiffs,
                                               COMPEL COMPLIANCE WITH
23                                             LOCAL RULE 79-5 IN REGARDS
            v.
                                               TO SERVICING SEALED
24                                             DOCUMENTS
     Consumer Advocacy Center Inc., d/b/a
25   Premier Student Loan Center, et al.,
26
           Defendants.
27                                             Court:   Hon. James V. Selna
                                                        Courtroom 10C
28



                                           1
                  OPPOSITION TO DEFENDANTS’ EX PARTE MOTION TO COMPEL
 Case 8:19-cv-01998-JVS-JDE Document 110 Filed 11/23/19 Page 2 of 3 Page ID #:4820


 1         Plaintiff Bureau of Consumer Financial Protection (the Bureau) opposes
 2   Defendants’ Ex Parte Application to Compel Compliance with Local Rule 79-5 in
 3   Regards to Servicing Sealed Documents (ECF 109) for the reasons set forth in the
 4   Declaration of Sarah Preis (ECF 105, under seal). For the same reasons, the documents
 5   filed under seal at ECF 105 and 108 (Under-seal Filing and Exhibit) should not be
 6   available on the public docket or provided to any party in this matter at this time.
 7         The cases that Defendants cite do not support concluding otherwise. The due
 8   process cases all involved information considered ex parte in relation to entry of a final
 9   judgment or conviction. See Guenther v. Comm’r, 939 F.2d 758, 759-60 (9th Cir. 1991);
10   United States v. Thompson, 827 F.2d 1254, 1255-56 (9th Cir. 1987); Lynn v. Regents of
11   Univ. of California, 656 F.2d 1337, 1345-48 (9th Cir. 1981). In contrast, Defendants do
12   not and cannot make an analogous argument here because there is no final judgment or
13   similar decision that relies on the under-seal documents. The other cases Defendants cite
14   are distinguishable because the Bureau has complied with the Local Civil Rules. In
15   Intervention911 v. City of Palm Springs, No. 5:13- cv-0117-ODW(SP), 2018 WL
16   1441167 (C.D. Cal. Mar. 22, 2018), the moving party did not seek relief from the notice
17   requirements under the Local Civil Rules and did not supply a valid reason for its failure
18   to provide certain documents to the opposing party. See id. at *9-11. In contrast, the
19   Bureau sought relief from the notice requirements until the seal lifts. The Court granted
20   that relief (ECF 107). And the Preis Declaration (ECF 105) explains the reasons why
21   providing the under-seal documents to the other parties is not required, as permitted by
22   Local Civil Rule 79-5.3 (under-seal documents may be accompanied “by a declaration
23   explaining why service is not required”).
24         The Bureau understands the Court’s November 18, 2019 Order to relieve the
25   Bureau of having to provide ECF 105 and 108 to any party “until the sealing order is
26   lifted.” ECF 107. In an abundance of caution, the Bureau is attaching a proposed order
27

28



                                            2
                   OPPOSITION TO DEFENDANTS’ EX PARTE MOTION TO COMPEL
 Case 8:19-cv-01998-JVS-JDE Document 110 Filed 11/23/19 Page 3 of 3 Page ID #:4821


 1   excepting the Bureau from serving the under-seal documents at ECF 105 and 108, as
 2   permitted by Local Civil Rule 79-5.3 and supported by the Preis Declaration.
 3

 4   Dated: November 23, 2019              Respectfully submitted,
 5

 6
                                           /s/ Jesse Stewart
                                           Jesse Stewart (NY Bar No. 5145495)
 7                                         (admitted pro hac vice)
 8                                         Enforcement Attorney
                                           Email: jesse.stewart@cfpb.gov
 9

10                                         Attorney for Plaintiff
                                           Bureau of Consumer Financial Protection
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            3
                   OPPOSITION TO DEFENDANTS’ EX PARTE MOTION TO COMPEL
